HENRIOD, Justice
(dissenting) :
I dissent since I am of the opinion that the court had no jurisdiction to appoint the administrator in this case. If this is correct, the contention that the insurance company had no standing in court would make no difference, since this court could decide the matter sua sponte.
The authorities cited in the main opinion do not seem to be applicable to the facts of this case. The Leigh case stands for nothing. Three judges did not subscribe to the principles enunciated therein but only in the result having to do with the appointment of the administrator in a case where a nonresident was particeps to a collision that occurred in Utah, not in California or *183some other foreign jurisdiction as was the case here, — and where the forum is the si-tus of the collision, and where the long-arm statute might apply as to nonresidents.
The Tasanen case suffers the same type of infirmity, where there was no majority opinion as to principles enunciated, two of the three-man court having concurred only in the result. 1 Bancroft Prob. Pr., Chap. 2, Sec. 30, applies in my opinion to a cause of action arising in Utah, not to a case where the reason for appointment is to attempt bifurcation, as the main opinion here suggests, by a peripatetic route designed to 1) appoint a representative for the purpose of 2) setting aside a release between the petitioner and the insurance company, — not the decedent. Such indirect procedure presumably could justify 50 suits in 50 states, simultaneously or piecemeal, against one who never was domiciled there, had no assets there, committed no tort there and signed no contract there. This case might be simplified by asking a question: Had the deceased lived, could the petitioner have filed a lawsuit against him under the facts of this case? The answer would seem to be no, — and neither logic nor equity could assert that interment in a grave would provide an erstwhile impossible forum for litigation.
CALLISTER, C. J., concurs in the dissenting opinion' of HENRIOD, J.